Picture 1 [hcp20160331ex1063247d0001.jpg]

EXHIBIT 10.6

 

NEO RETENTIVE LTIP RSU AGREEMENT

THIS NEO RETENTIVE LTIP RSU AGREEMENT (this “Agreement”) is dated as of [●],
20___ (the “Award Date”) by and between HCP, Inc., a Maryland corporation (the
“Corporation”), and [●] (the “Participant”). 

W I T N E S S E T H

WHEREAS, the Compensation Committee has determined that, based on the
achievement of pre-established performance goals with respect to 20___, the
Participant is eligible to receive an award of restricted stock units, as
described below, and

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Participant, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Plan.

2. Grant.  Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award of [●] stock units (the “Stock Units”).  As used
herein, the term “stock unit” means a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock solely for purposes of the Plan and this
Agreement.  The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Section 3.  The Stock Units shall not be treated as
property or as a trust fund of any kind.  The Award is subject to all of the
terms and conditions set forth in this Agreement and is further subject to all
of the terms and conditions of the Plan, as it may be amended from time to time,
and any rules adopted by the Administrator, as such rules are in effect from
time to time.

3. Vesting.  Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to one-third of the total number of the Stock Units
on each of the first, second and third anniversaries of the Award Date.
 Notwithstanding the foregoing, no portion of the Award will vest unless the
Corporation’s normalized FFO Per Share, as defined in the Corporation’s [2016]
Cash Incentive Plan, with respect to the [2016] calendar year equals or exceeds
$[2.06].

4. Continuance of Employment.  The vesting schedule requires continued
employment through each applicable vesting date as a condition to the vesting of
the

1

--------------------------------------------------------------------------------

 



applicable installment of the Award and the rights and benefits under this
Agreement.  Employment for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment as provided in Section 8 below or under
the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination
without Cause (as defined below), confers upon the Participant any right to
remain employed by or in service to the Corporation or any of its Subsidiaries,
interferes in any way with the right of the Corporation or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Corporation or any of its Subsidiaries to increase or decrease
the Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units.  The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. 

(b) Dividend Equivalent Rights.  As of any date that the Corporation pays an
ordinary cash dividend on its Common Stock, the Corporation shall pay the
Participant an amount equal to the per share cash dividend paid by the
Corporation on its Common Stock on such date multiplied by the number of Stock
Units remaining subject to this Award as of the related dividend payment record
date.  No such payment shall be made with respect to any Stock Units which, as
of such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 8.

6. Restrictions on Transfer.  Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.  The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7. Timing and Manner of Payment.  As soon as administratively practical
following each vesting of the applicable portion of the total Award pursuant to
the terms hereof (and in all events within 60 days after such vesting event),
the Corporation shall deliver to the Participant a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Corporation in its
discretion) equal to the number of Stock Units subject

2

--------------------------------------------------------------------------------

 



to this Award that vest on the applicable vesting date; provided, however, that
in the event that the vesting and payment of the Stock Units is triggered by the
Participant’s “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) and the Participant is a “specified employee”
(within the meaning of Treasury Regulation Section 1.409A-1(i)) on the date of
such separation from service, the Participant shall not be entitled to any
payment of the Stock Units until the earlier of (a) the date which is six months
after the Participant’s separation from service with the Corporation for any
reason other than death, or (b) the date of the Participant’s death, if and to
the extent such delay in payment is required to comply with Section 409A of the
Code.  The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances that the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.  The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 8.

8. Termination of Employment or Services.    Notwithstanding any provisions to
the contrary in any employment agreement, the HCP, Inc. Change in Control
Severance Plan (or successor plan) or any other severance plan adopted by the
Corporation, the provisions set forth in this Section 8 are applicable in the
event of a termination of the Participant’s employment with the Corporation and
its Subsidiaries.

(a) Effect of Termination. If the Participant ceases to be employed by the
Corporation and its Subsidiaries (the date of such termination of employment is
referred to as the Participant’s “Severance Date”), the Participant’s Stock
Units shall terminate to the extent such units have not become vested pursuant
to Section 3 hereof upon the Severance Date regardless of the reason for the
termination of the Participant’s employment; provided, however, that if the
Participant’s employment is terminated (i) as a result of the Participant’s
death, Disability (as defined below) or Retirement (as defined below) or (ii) by
the Corporation without Cause or by the Participant for Good Reason (each as
defined below), the Participant’s Stock Units, to the extent such units are not
then vested, shall become fully vested as of the Severance Date and shall be
paid in accordance with Section 7. If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the applicable Severance Date without payment of any consideration by the
Corporation and without any other action by the Participant, or the
Participant’s beneficiary or personal representative, as the case may be.

(b) Definitions. As used in this Agreement:

(i) “Disability” means a “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code or as otherwise determined by the Administrator). 

(ii) “Retirement” means, that, as of the date of termination of the
Participant’s employment, the Participant has attained [CEO: age 65 and
completed at least 5 full years of service as an officer of the Corporation and
its Subsidiaries]

3

--------------------------------------------------------------------------------

 



[Other NEOs: (A) age 65 and completed at least 5 full years of service as an
employee of the Corporation and its Subsidiaries and/or a member of the Board,
or (B) age 60 and completed at least 15 full years of service as an employee of
the Corporation and its Subsidiaries and/or a member of the Board].

(iii) “Cause” shall have the meaning set forth in the Participant’s applicable
employment agreement, or if the Participant is not party to an employment
agreement with the Corporation or its Subsidiaries, then in the Corporation’s
general severance plan applicable to the Participant.

(iv) “Good Reason” shall have the meaning set forth in the Participant’s
applicable employment agreement, or if the Participant is not party to an
employment agreement with the Corporation or its Subsidiaries, then in the
Corporation’s general severance plan applicable to the Participant.

9. Adjustments Upon Specified Events; Change in Control Event. 

(a)Adjustments.  Upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments in accordance with such section in the number of Stock
Units then outstanding and the number and kind of securities that may be issued
in respect of the Award.  No such adjustment shall be made with respect to any
ordinary cash dividend for which dividend equivalents are paid pursuant to
Section 5(b).

(b)Change in Control Event.  Upon the occurrence of an event contemplated by
Section 7.2 or 7.3 of the Plan and notwithstanding any provision of Section 7.2
and 7.3 of the Plan, any employment agreement, the HCP, Inc. Change in Control
Severance Plan (or successor plan) or any other severance plan adopted by the
Corporation to the contrary, the Award (to the extent outstanding at the time of
such event) shall continue in effect in accordance with its terms following such
event (subject to adjustment in connection with such event pursuant to Section
7.1 of the Plan); provided, however, that the Administrator shall determine, in
its sole discretion, whether the vesting of the Stock Units will accelerate in
connection with such event and the extent of any such accelerated vesting;
provided, further, that any Stock Units that are so accelerated will be paid on
or as soon as administratively practical after (and in all events within 60 days
after) the first to occur of the original vesting date of such accelerated Stock
Units set forth in Section 3 above or the Participant’s separation from service
(and subject to the six-month delayed payment provision of Section 7 in the
event payment is triggered by the Participant’s separation from
service).  Notwithstanding the foregoing, the Administrator may provide for
payment of the Stock Units in connection with such event, to the extent such
payment does not result in noncompliance with Section 409A of the Code,
including providing for payment, in accordance with the requirements of Treasury
Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under Section 409A of
the Code (or any similar successor provision), which regulation generally
provides that a deferred compensation arrangement may be terminated in limited
circumstances following a dissolution or change

4

--------------------------------------------------------------------------------

 



in control of the Corporation, provided that any otherwise outstanding and
unvested units shall become vested upon (or, to the extent necessary to effect
the acceleration, immediately prior to) such a termination.

10. Tax Withholding.  Upon vesting of any Stock Units or any distribution of
shares of Common Stock in respect of the Stock Units, the Participant or other
person entitled to receive such distribution may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates; provided, however, that in the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

11. Notices.  Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records.  Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government.  Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 11.

12. Plan.  The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference.  The Participant agrees to be bound by the terms of the
Plan and this Agreement.  The Participant acknowledges having read and
understanding the Plan, the Prospectus for the Plan and this Agreement.  Unless
otherwise expressly provided in other sections of this Agreement, provisions of
the Plan that confer discretionary authority on the Board or the Administrator
do not (and shall not be deemed to) create any rights in the Participant unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof. 

13. Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan.  Any
such amendment

5

--------------------------------------------------------------------------------

 



must be in writing and signed by the Corporation.  Any such amendment that
materially and adversely affects the Participant’s rights under this Agreement
requires the consent of the Participant in order to be effective with respect to
the Award.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.  The Participant acknowledges receipt of a copy of this
Agreement, the Plan and the Prospectus for the Plan.

14. Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common Stock as
a general unsecured creditor with respect to the Stock Units, as and when
payable hereunder.  The Award has been granted to the Participant in addition
to, and not in lieu of, any other form of compensation otherwise payable or to
be paid to the Participant.

15. Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. 

16. Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

17. Governing Law.   This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

18. Construction.    It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.

19. Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

The Participant’s acceptance of the Award through the electronic stock plan
award recordkeeping system maintained by the Corporation or its designee
constitutes the Participant’s agreement to the terms

6

--------------------------------------------------------------------------------

 



and conditions hereof, and that the Award is granted under and governed by the
terms and conditions of the Plan and this Agreement. 

***

[The remainder of this page is intentionally left blank.]

7

--------------------------------------------------------------------------------